Citation Nr: 1428964	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  09-28 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure or as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel






INTRODUCTION

The Veteran had active service from August 1968 to June 1970.  The current matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has hypertension related to his service, to include herbicide exposure while serving in Vietnam or, in the alternative, that he has hypertension related to his service-connected disabilities (posttraumatic stress disorder (PTSD) and depression and coronary artery disease).  The Board observes that, as the Veteran served in Vietnam, he is presumed to have been exposed to herbicides such as Agent Orange. See 38 C.F.R. § 3.307(a)(6) (2013).  Although hypertension is not among the diseases for which service connection due to herbicide exposure can be presumed, entitlement to service connection on a direct basis must still be considered.  See 38 C.F.R. § 3.309(e) (2013); Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

In addition, service connection for coronary artery disease (CAD) was recently granted on a presumptive basis as secondary to in-service herbicide exposure.  See March 2011 rating decision.  Service connection for an acquired psychiatric disorder, to include PTSD and depression, was also recently granted.  See May 2012 rating decision.  Now that service connection has been established for CAD and an acquired psychiatric disorder, the issue has been raised by the Veteran as to whether his hypertension is secondary to either of these service-connected disabilities, to include on the basis of aggravation.  

In this regard, the Board notes that service connection may be granted for disability that is proximately due to or the result of a service- connected disease or injury.  This includes service connection not only for disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Consideration of all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process is required.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Accordingly, in light of the above, the Veteran finds that a VA examination is warranted to obtain an opinion regarding the etiology of the Veteran's hypertension.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i). 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Ensure that the Veteran is properly notified of what evidence is needed to support his claim for secondary service connection.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 4398 (1995).

2.  Then, schedule the Veteran for an appropriate VA examination to determine the etiology of his hypertension.  The VA examiner should thoroughly review the Veteran's claims file and a complete copy of this REMAND in conjunction with the Veteran's examination and note that this has been accomplished in the VA examination report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The VA examiner must address the following:

(a)  Is it as least as likely as not (50 percent or greater probability that the Veteran's hypertension is related to or had its onset during active service, to include herbicide exposure?  In providing this opinion, the examiner should comment on the June 1970 separation examination reflecting that the Veteran's blood pressure was 138/96.  

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was proximately caused by his service-connected PTSD and depression or his service-connected CAD?  

(c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension has been aggravated (permanently worsened beyond the natural progress of the disorder) by the service-connected PTSD and depression or the service-connected CAD?  

The examiner must provide a complete rationale on which his/her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  In providing this opinion, the examiner should comment on the medical articles cited and discussed in the Veteran's representative's May 2014 appellant brief.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it. 

If the examiner finds that he/she cannot provide an opinion without resorting to speculation, he/she should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  He/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  Then, readjudicate the claim for service connection for hypertension, to include as due to herbicide exposure or as secondary to a service-connected disability.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim. 38 C.F.R. § 3.655 (2013).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

